UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1282



MARY MARGARET DAGGY,

                                              Plaintiff - Appellant,

          versus


STAUNTON CITY SCHOOLS, in its corporate
status; SHELLEY P. BRYANT; CHAIR GREGORY C.
COOK; DR. JAMES J. HARRINGTON; OPHIE A. KIER;
VICE   CHAIR  ANDREA   W. OAKES;    ANGIE  V.
WHITESELL; TERI SUMEY, in her official and
individual capacities; NANCY HAYNES, in her
official and individual capacities; HARRY
LUNSFORD,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg. Samuel G. Wilson, District
Judge. (CA-04-23-5)


Submitted:   November 30, 2005         Decided:     December 28, 2005


Before LUTTIG, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert P. Dwoskin, Charlottesville, Virginia, for Appellant.
Elizabeth S. Skilling, Jeremy D. Capps, Joseph Robinson, HARMAN,
CLAYTOR, CORRIGAN & WELLMAN, Richmond, Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

           Mary Margaret Daggy appeals the district court’s order

granting the defendants’ motion to dismiss her civil action in

which she alleged that the defendants conspired to violate her

rights to procedural and substantive due process and discriminated

against her on account of her age when her job was eliminated.               We

affirm   for   the   reasons   stated   by   the   district   court    in   its

memorandum opinion.     See Daggy v. Staunton City Schs., No. CA-04-

23-5 (W.D. Va. Dec. 14, 2004).          We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                      AFFIRMED




                                   - 3 -